                          IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

DERRICK CLINTON JOHNSON, SR.                                                       PLAINTIFF

v.                              Case No. 4:18-cv-00310 KGB

STATE FARM FIRE &
CASUALTY COMPANY                                                                 DEFENDANT

                                         JUDGMENT

       This matter came for trial by jury on the 17th day of June, 2019. Plaintiff Derrick Clinton

Johnson, Sr., appeared with his attorneys David A. Hodges and Louis A. Etoch. Defendant State

Farm Fire & Casualty Company appeared through its representative Mike Sinks and its attorneys

John E. Moore and Eric Holland Eggburn. All parties announced ready for trial. A jury of twelve

was selected and sworn.

       On June 20, 2019, the jury returned a verdict as follows:
                                        VERDICT FORM

       Interrogatory No. 1: Do you find from a preponderance of the evidence that Derrick

Clinton Johnson, Sr., intentionally concealed or misrepresented material facts or circumstances

relating to this insurance claim during the investigation of his claim?

       Answer: __X__ Yes              _____ No

       (Please sign and date the response to this question and proceed to answer Interrogatory No.

       2.)



       __6/20/2019___                                  _/s/ Lori Bissell________________
       DATE                                            FOREPERSON


       Interrogatory No. 2: Do you find from a preponderance of the evidence that Derrick

Clinton Johnson, Sr., or someone on his behalf, either burned his home or caused it to burn?

       Answer: __X__ Yes              _____ No

       (Please sign and date the response to this question.)



       __6/20/2019___                                  _/s/ Lori Bissell________________
       DATE                                            FOREPERSON


       Judgment is therefore entered in favor of defendant State Farm Fire & Casualty Company

and against plaintiff Derrick Clinton Johnson, Sr.

       It is so ordered this 26th day of June, 2019.

                                                       ____________________________________
                                                       Kristine G. Baker
                                                       United States District Judge


                                                 2
